COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-345-CR


CHERYLE TAYLOR WIGGINS                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

           FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      A jury convicted Appellant Cheryle Taylor Wiggins of felony driving while

intoxicated and assessed her punishment at sixteen years’ confinement and a

$10,000 fine. The trial court sentenced her accordingly. In her sole point,

Appellant contends that the trial court erred by ordering that she pay court

costs and attorney’s fees as a condition of parole. The trial court did not so




      1
          … See Tex. R. App. P. 47.4.
order but merely “recommend[ed] that any unpaid amounts be added as a

condition of parole,” which is permissible.2 [Emphasis added.] We therefore

overrule Appellant’s sole point and affirm the trial court’s judgment.




                                           LEE ANN DAUPHINOT
                                           JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 31, 2010




      2
       … See Ceballos v. State, 246 S.W.3d 369, 373 (Tex. App.—Austin
2008, pet. ref’d) (noting that trial court has authority to recommend parole
conditions and modifying judgment conditioning parole upon payment of court
costs, fines, and attorney’s fees to instead recommend that parole board order
payment); McNeill v. State, 991 S.W.2d 300, 302–03 (Tex. App.—Houston
[1st Dist.] 1999, pet. ref’d, untimely filed) (upholding judgment that
recommended payment of restitution as condition of parole).

                                       2